WALKER, Circuit Judge.
This is an appeal from a decree affirming an order of the referee directing bankrupts, the appellants, to turn over to the trustee a stated sum of money.
It is suggested in this court for the first time that the regular referee in bankruptcy who acted in the case was not authorized to do so, because no order referring the ease to him was made. When the trial judge acted in the matter, he had before him the evidence taken -before the referee, and no objection was made to that evidence on the ground that it was adduced before a referee who had no authority in the premises. If the objection had been made in the lower court, it could have been remedied by an order referring the case to the referee who had acted in the matter without objection.
The question whether the evidence on which the court itself acted in rendering the decree appealed from was subject to objection on the ground now suggested will not be considered by this court, because it was not raised in the court below, which had jurisdiction to render that decree. 2 R. C. L. 69. The record does not contain the evidence on which the court acted. This being so, it is to he presumed that the evidence warranted the decree appealed from.
The decree is affirmed.